Case: 21-51013       Document: 00516473583           Page: 1      Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 21-51013                         September 16, 2022
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Marcelino Medina-Rodriguez,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 5:19-CR-807-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Marcelino Medina-Rodriguez
   has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
   738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Medina-
   Rodriguez has not filed a response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51013    Document: 00516473583          Page: 2   Date Filed: 09/16/2022




                                  No. 21-51013


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2